DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable for setting a cutting apparatus for cutting semiconductor wafer comprising a chuck table for holding a workpiece, a cutting unit, a processing-feed unit  for moving the chuck table between the cutting unit and a loading/unloading area, a moving unit for moving the cutting unit, a delivery pad for delivering the workpiece to the chuck table, and a counterbalance assembly connected to the delivery pad, for applying a pull-up force to the delivery pad, wherein the delivery pad is detachably mounted on the moving unit in a standby area disposed adjacent to the loading/unloading area, holds the workpiece under suction while being mounted on the moving unit, and delivers the workpiece by being moved by the moving unit while holding the workpiece under suction. 
For example, Fukuoka (JP2019-111628) teaches a cutting apparatus for cutting semiconductor wafer comprising a chuck table 6 for holding a workpiece, a cutting unit 8, a processing-feed unit (not shown)  for moving the chuck table between the cutting unit and a loading/unloading area, a moving unit (42, 34, 26, 22) for moving the cutting unit, and a delivery pad 44 for delivering the workpiece to the chuck table, wherein the delivery pad is detachably mounted on the moving unit (by arm 42, 48) in a standby area disposed adjacent to the loading/unloading area, holds the workpiece under suction while being mounted on the moving unit, and delivers the workpiece by being moved by the moving unit while holding the workpiece under suction.
However, Fukuoka does not teach a counterbalance assembly connected to the delivery pad, for applying a pull-up force to the delivery pad.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Semiconductor wafer cutting apparatuses of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724